ORDER
PER CURIAM:
On consideration of the certified order of the Maryland Court of Appeals indefinitely suspending respondent by consent from the practice of law in that jurisdiction, see Atty. Grievance Comm’n v. Robinson, 409 Md. 50, 972 A.2d 864 (2009), this court’s July 21, 2009, order suspending respondent from the practice of law in this jurisdiction pending further action of the court and directing him to show cause why identical reciprocal discipline should not be imposed, the response thereto, and the statement of Bar Counsel regarding reciprocal discipline, and respondent having submitted the affidavit required by D.C. Bar R. XI, § 14(g), it is
ORDERED that Lawrence T. Robinson is hereby indefinitely suspended from the practice of law in the District of Columbia with the right to apply for reinstatement after being reinstated in Maryland or after five years, whichever comes first. See In re Hardwick, 859 A.2d 1063 (D.C.2004); In re Zdravkovich, 831 A.2d 964, 970 (D.C. 2003); In re Blades, 766 A.2d 560 (D.C. 2001). It is
FURTHER ORDERED that for purposes of calculating respondent’s eligibility to apply for reinstatement his indefinite suspension will be deemed to run concurrently with his Maryland suspension, which commenced on June 9, 2009.